Citation Nr: 1212003	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  96-23 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial evaluation for the residuals of a gunshot wound to the right hamstring, currently evaluated as 30 percent disabling. 

2.  Entitlement to service connection for acute psychosis associated with Valium addiction, to include as secondary to PTSD. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Esq.



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to April 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In the interests of clarity, the complex procedural history of this appeal will be outlined below. 

In a July 1995 rating decision, the RO granted service connection for residuals of a gunshot wound of the right hamstring, bilateral pterygia, and PTSD.  Each disability was assigned an effective date of September 29, 1993.  The RO assigned a noncompensable disability rating for the gunshot wound disability, a noncompensable rating for the bilateral pterygia, and a 10 percent rating for the PTSD.  The Veteran perfected appeals regarding the disability rating assigned for each of these disabilities. 

In a December 1997 decision, the Board remanded the appeal for additional development.  In an October 1999 rating decision, the RO granted an increase in the rating of PTSD to 30 percent, effective as of September 29, 1993.  In a March 2002 rating decision, the RO granted an earlier effective date of June 28, 1990, for the grant of service connection for PTSD, but assigned a noncompensable rating from this new effective date for service connection to September 28, 1993.  The 30 percent rating for PTSD remained effective September 29, 1993. 

The Board, in a December 2002 decision, granted a partial increase for the evaluation relating to the gunshot wound and denied an increase for pterygia.  Regarding the increased rating claim for PTSD, the Board found that the Veteran had indicated satisfaction with the 30 percent rating and that the criteria for withdrawal of this appeal from appellate status had been satisfied.  See 38 C.F.R. § 20.204.  Citing Manlincon v. West, 12 Vet. App. 238   (1999), the Board remanded the issue of entitlement to an effective date prior to September 29, 1993, for a compensable evaluation for PTSD for the issuance of a statement of the case, and to provide the Veteran with an opportunity to perfect this issue. 

The Veteran appealed the December 2002 Board decision to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion to Vacate and Remand was filed, and the Court, in a June 2003 order, vacated the Board's decision with respect to the increased ratings for the residuals of a gunshot wound and pterygia.  The case was returned to the Board for compliance with the stipulations in the Joint Motion. 

In January 2004, the Board remanded for the claims for increased rating for the residuals of a gunshot wound and pterygia for the issuance of additional notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and the completion of additional development.  In addition, the Board again noted that the Veteran needed to be issued a statement of the case regarding the issue of entitlement to an effective date prior to September 29, 1993, for a compensable evaluation for PTSD.  The RO subsequently issued the statement of the case regarding the issue of an earlier effective date, and the Veteran perfected this issue for appeal. 

In October 2005, the Board again considered the claims for increased ratings for the residuals of a gunshot wound and pterygia, and the newly perfected issue of entitlement to an effective date prior to September 29, 1993, for a compensable evaluation for PTSD. The Board found that an additional remand was required regarding the increased rating claims to accomplish additional development and to ensure compliance with the directives contained in the earlier Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Regarding the earlier effective date claim, the Board found that the issue was inextricably intertwined with a then pending (but not in appellate status) claim for service connection for acute psychosis associated with Valium addiction, to include as secondary to PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board directed that the RO adjudicate this claim.  In the body of this remand, the Board also noted that the Veteran had filed a new claim for an increased rating for PTSD and that this issue was also inextricably intertwined.  The directives in that remand, however, did not specifically direct the RO to adjudicate the claim for an increased rating. 

The RO subsequently adjudicated the service connection claim for acute psychosis in an April 2006 rating decision.  The RO has not yet adjudicated the claim of an increased rating for PTSD.  In a December 2006 rating decision, the RO denied entitlement to service connection for tinnitus.  After the filing of timely notices of disagreement, the Veteran was issued an April 2007 statement of the case regarding service connection for acute psychosis and tinnitus.  The Veteran perfected an appeal of these two claims by submitting a substantive appeal (VA Form 9) that was received in June 2007 (the document of file appears to be incorrectly dated by hand in July 2007).  

In a November 2008 Board decision, the Veteran's claim for an increased rating for PTSD from June 28, 1990, to September 29, 1993, was granted with a 10 percent disability rating assigned.  Additionally, a claim for a compensable rating for bilateral pterygia was denied in that same decision.  Thus, these issues are no longer for consideration by the Board.

The November 2008 Board decision also remanded claims of service connection for acute psychosis and tinnitus, as well as an increased rating claim for residuals of a gunshot wound to the right hamstring.  The claims have been returned to the Board for further appellate review.

A supplemental statement of the case was issued in October 2010 on the issues of entitlement to service connection for psychosis and tinnitus, with no further readjudication since that time.

The issues of an increased rating for residuals of a gunshot wound to the right hamstring, service connection for acute psychosis, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

Resolving all reasonable doubt on behalf of the Veteran, the Board finds that the current tinnitus is related to active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for tinnitus.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, service connection requires that there be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).   Alternately, service connection can be established upon a finding of continuity of symptomatology.  38 C.F.R. § 3.303(b).

In this case, the Veteran claims service connection for bilateral tinnitus.  Specifically, he initially claimed in a May 2006 submission that this disorder originated in-service due to the high frequency vibration of helicopters.  He also indicates that this condition has been chronic since service.

The Veteran's DD 214 indicates that his primary military occupational specialty was helicopter technical inspector, with a secondary military occupational specialty of airplane mechanic.  As such, noise exposure is deemed consistent with the circumstances of his service, and his statements to this effect are credible.  Thus, in-service noise exposure is conceded.  38 U.S.C.A. § 1154(a).  

The Veteran was afforded a VA examination in June 2009.  The VA examiner noted treatment for tinnitus at the VA medical center in April 2008.  The examiner noted that the Veteran's examinations at induction and discharge showed hearing within normal limits.  The Veteran claimed that his tinnitus onset in 1972 or 1973 and that he had both in-service noise exposure as well as post-service noise exposure with motorcycles and civilian mercenary training.  The examiner could not resolve whether the Veteran's tinnitus was related to active service without resorting to speculation.  The examiner further found that it would be speculative to allocate a degree of current tinnitus to in-service versus post-service noise exposure. 

Bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)(West 2002)), the Board finds that the positive and negative evidence in this claim is in equipoise with respect to the claim for service connection for tinnitus and thus service connection is warranted.  Again, in-service noise exposure is conceded, and the Veteran is competent to report his observable symptoms of ringing in the ears.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, on the basis of such statements, continuity of symptomatology is established and service connection may be granted on this basis, even in the absence of medical nexus evidence.  


ORDER

Entitlement to service connection for bilateral tinnitus is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

Unfortunately, the Board finds it must once again remand the remaining issues for additional development.

First, the Board finds that an additional supplemental statement of the case (SSOC) is required.  In this regard, the last SSOC in the claims file is dated October 2010.  However, there is substantial additional evidence in the claims file, to include relevant VA examinations, which were added to the claims file after October 2010.  Thus, the RO must consider all additional relevant evidence added since October 2010 in an SSOC before returning the claims files to the Board.

Concerning the Veteran's claim for an increased rating for residuals of a gunshot wound to the right hamstring, the Board notes that he was afforded a VA examination in February 2008, with addendums in June 2009, December 2009, and January 2010.  The examination reports did not indicate a review of the relevant diagnostic codes as ordered by the November 2008 Board remand.  The Veteran was provided an additional VA examination in June 2011.  Unfortunately, again, the examination report did not indicate a review of the relevant diagnostic codes as ordered by the November 2008 Board remand and did not indicate whether the degree of injury to each muscle group involved is moderate, moderately severe, or severe.  The Veteran should be afforded yet another VA examination which meets the order set forth in this remand.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held as follows:
"[W]e hold that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation".

The Court also stated that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Id. at 454.  Hence, the Veteran's claim for an increased rating includes consideration of whether TDIU is warranted under the provisions of 38 C.F.R. §§ 3.340, 3.341, 4.16.  The Board additionally notes that the Veteran submitted a TDIU application in August 2010; however, the claim has apparently not been adjudicated by RO since this most recent application was submitted.

Additionally, the Veteran submitted a statement in March 2010 which indicated that he wished to give testimony on the issues of TDIU and an increased rating for PTSD.  A subsequent Form 9 dated November 2010, which was unnecessary, from the Veteran's representative indicates that he does not wish to give testimony concerning the issues already in appellate status.  The RO should request clarification from the Veteran concerning if he wishes to have a hearing, and if so, what type and on which issues.

The Board notes that the Veteran's records from the Social Security Administration have been obtained, but a final adjudicatory decision had not been reached at the time the records were obtained.  The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining his entitlement to Social Security benefits must be requested.

The RO should additionally ask the Veteran if there are any additional treatment records which he would like to be requested by the RO and any necessary release forms should be acquired from the Veteran.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
 
A review of the record reflects that the Veteran has filed a January 2010 notice of disagreement with the December 2009 denial of an increased rating for PTSD.  The Veteran also filed a July 2011 notice of disagreement with an undated letter decision concerning dependency.  It does not appear that a Statement of the Case has been issued on these issues.  Accordingly, the Board is required to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Board's prior remands conferred on the veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the AOJ is required to conduct the development requested by the Board in order for the veteran's claim to be fully and fairly adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Determine if the Veteran requires a hearing on any of the issues currently before the Board or the RO.  If a hearing is required, the Veteran should be afforded such after all of the indicated development is completed, with the exception being if the Veteran desires a hearing before RO personnel.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits, including the medical records relied upon concerning that claim.  Any negative search must be noted in the claims file and communicated to the Veteran.  If it appears that additional attempts to obtain such records would be futile, then a memorandum of unavailability should be drafted and added to the claims folder. 

3.  The RO should furnish the Veteran the appropriate release forms in order to obtain copies of all VA, private, and State Correctional facilities medical records pertaining to treatment for the residuals of a gunshot wound of the right thigh or psychiatric treatment covering the period following his release from active duty to the present which have not been previously submitted. 

The RO should also obtain any ongoing records from the relevant VA medical centers at which the Veteran is treated.

4.  The RO should schedule the Veteran for a VA orthopedic examination to determine the nature and severity of his residuals of the gunshot wound to the thigh.  The claims folder, to the extent authorized, should be made available to the examiner for review before the examination.  All indicated special studies, should be accomplished and the findings then reported in detail.  The examiner is requested to identify all muscle groups involved. 

The examiner should be informed of and review the revised regulations pertaining to evaluations of muscle injuries effective July 3, 1997 (38 C.F.R. § 4.56 and 38 C.F.R. § 4.73, Diagnostic Code 5313).  The examiner must note review of the VA regulations. 

The examination should include range of motion testing of all involved joints, functional impairment due to pain on use or due to flare-ups, weakened movement, excess fatigability or incoordination, muscle damage, and muscle strength.  The examiner should indicate whether the degree of injury to each muscle group involved is moderate, moderately severe, or severe. 

The examiner must all indicate the impact of his service-connected disability on his employability.  

5.  If necessary, the RO is to afford the Veteran any additional necessary medical examinations to determine if he is unemployable due to service-connected disabilities.

6.  The RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a Statement of the Case, concerning the increased rating claim for PTSD and the Veteran's claim claim regarding dependents.  The Veteran and his representative are hereby reminded that to obtain appellate jurisdiction of an issue not currently in appellate status, a timely appeal must be perfected.  While the RO must furnish the Veteran the appropriate time period in which to do so, he should perfect an appeal of the claim for entitlement to an increased rating for PTSD and dependency, if desired, as soon as possible to avoid unnecessary delay in the consideration of the appeal. 

7.  The RO should then readjudicate the issues on appeal to include a review of the evidence submitted since the last supplemental statement of the case.  In the event that any action taken remains adverse to the Veteran, he should be provided with a supplemental statement of the case, which includes the revised regulations for rating muscle injuries, and an opportunity to respond.  Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


